DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 12/23/2021 that has been entered, wherein claims 1-8, 10-20 are pending, claims 12-20 are withdrawn.
Specification
The objection to the title is withdrawn in light of Applicant’s amendment of 12/23/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al. (US 6,181,567 B1) in view of Dolbear (5,926,371) both of record.
Regarding claim 1, Roemer teaches a chip package fabricating kit(Fig. 1), comprising: 
a metal cover(col. 4, lines 58-65), comprising: 
a cap portion(17e, 19e, col. 5, lines 29-39), configured to substantially press against at least one ball grid array (BGA) package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11); and 
at least one leg(side of 12 with 20), configured to substantially press a printed circuit board (PCB) board(16,  col. 4, lines 40-57) that loads the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11), and configured to form a concave space(17, 19) with the metal cover(col. 4, lines 58-65) for substantially encompassing the at least one BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11);
at least one fastener(20,  col. 6 lines 28-34), each of which is configured to screw through a corresponding leg(side of 12 with 20) of the metal cover(col. 4, lines 58-65) from top to bottom and to screw the PCB board(16,  col. 4, lines 40-57) at a first side of said PCB board(16,  col. 4, lines 40-57); and
at least one screw cap(20,  col. 6 lines 28-34) respectively corresponding to one of the at least one fastener(20,  col. 6 lines 28-34) and one of the at least one leg(side of 12 with 20) of the metal cover(col. 4, lines 58-65), configured to cap and fix a tail of its corresponding fastener(20,  col. 6 lines 28-34) for affixing the PCB board(16,  col. 4, lines 40-57); 
wherein a height of the concave space is dynamically adjusted by adjusting a degree that the at least one fastener(20,  col. 6 lines 28-34) screws with the at least one screw cap(20,  col. 6 lines 28-34), such that the concave space(17, 19) substantially clamps the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11).

Roemer does not explicitly state the fastener(20,  col. 6 lines 28-34) is a screw. Roemer does teach the fastener (20,  col. 6 lines 28-34) is a bolt(col. 6 lines 28-34).
Dolbear teaches bolts and screws are equivalent(col. 13, lines 31-41). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to replace the bolt of  Roemer with a screw, because such substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.

Roemer is silent in regards to the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11) being soldered to the PCB board(16,  col. 4, lines 40-57) through a set of solder balls.

Dolbear teaches a chip package fabricating kit(Fig. 3) wherein the BGA package(40, 42, col. 9, line 40- col. 10, line 9) being soldered to the PCB board(38, col. 9, line 40- col. 10, line 9) through a set of solder balls(44, col. 9, line 40- col. 10, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rosemer, so that the BGA package being soldered to the PCB board through a set of solder balls, as taught by Dolbear, in order to connect bonding pads on the BGA to the PCB board(col. 9, line 40- col. 10, line 9) and to have a strong, reliable mechanical and electrical connection(Rosemer, col. 1, lines 38-50).

Regarding claim 2, Roemer teaches the chip package fabricating kit of claim 1, but is silent in regards to at least one buffer pad respectively corresponding to the at least one leg(side of 12 with 20) of the metal cover(col. 4, lines 58-65), disposed between the at least one leg(side of 12 with 20) and the PCB board(16,  col. 4, lines 40-57).

Dolbear teaches a chip package fabricating kit(Fig. 3) comprising  at least one buffer pad(66, col. 11, lines 50-57) respectively corresponding to the at least one leg(leg of 46) of the metal cover(46, col. 10, lines 10-20), disposed between the at least one leg(leg of 46) and the PCB board(38, col. 9, line 40-col. 10, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, to include at least one buffer pad respectively corresponding to the at least one leg of the metal cover, disposed between the at least one leg and the PCB board, as taught by Dolbear, in order to prevent foreign substances from entering the concave space(col. 11, lines 50-57).

Regarding claim 4, Roemer teaches the chip package fabricating kit of claim 1, further comprising: a plate(18,  col. 6 lines 28-34), disposed between the at least one screw cap(20,  col. 6 lines 28-34) and the PCB board(16,  col. 4, lines 40-57) at a second side that is opposite to the first side of said PCB board(16,  col. 4, lines 40-57).

Roemer does not explicitly state the plate is metal. 

Dolbear teaches a chip package fabricating kit(Fig. 3) comprising a metal plate(60, col. 11, lines 12-27, col. 7, line 65- col. 8, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, to include a metal plate, as taught by Dolbear, in order to provide additional heat transfer path from the BGA package to the ambient(col. 7, line 65- col. 8, line 9).

Regarding claim 5, Roemer teaches the chip package fabricating kit of claim 4, wherein the plate(18,  col. 6 lines 28-34) is configured to substantially contact with the PCB board(16,  col. 4, lines 40-57) at the second side of said PCB board(16,  col. 4, lines 40-57), and configured to clamp the PCB board(16,  col. 4, lines 40-57) onto the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11) with the aid of the metal cover(col. 4, lines 58-65).

Roemer does not explicitly state the plate is metal. 

Dolbear teaches a chip package fabricating kit(Fig. 3) comprising a metal plate(60, col. 11, lines 12-27, col. 7, line 65- col. 8, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, to include a metal plate, as taught by Dolbear, in order to provide additional heat transfer path from the BGA package to the ambient(col. 7, line 65- col. 8, line 9).

Regarding claim 7, Roemer teaches the chip package fabricating kit of claim 1, wherein the at least one leg(side of 12 with 20) of the metal cover(col. 4, lines 58-65) is configured to form an enclosing edge that surrounds the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al. (US 6,181,567 B1) and Dolbear (5,926,371) as applied to claim 1 above, further in view of Takubo (US 5,543,663), all of record.
Regarding claim 3, Roemer, in view of Dolbear, teaches the chip package fabricating kit of claim 2, but is silent in regards to the at least one buffer pad comprises metal or organic materials.

Takubo teaches a chip package fabricating kit(Fig. 54) wherein the at least one buffer pad(21b, col. 33, lines 45-50) comprises metal(col. 33, lines 45-50) or organic materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, so that the at least one buffer pad comprises metal or organic materials, as taught by Takubo, in order to facilitate mounting of the metal cover(col. 33, lines 51-62).
Claims 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al. (US 6,181,567 B1) and Dolbear (5,926,371) as applied to claim 1 above, further in view of Lin et al. (US 2015/0357255 A1) all of record.
Regarding claim 6, Roemer, in light of Dolbear, teaches the chip package fabricating kit of claim 1, but is silent in regards to the metal cover(col. 4, lines 58-65) comprises stainless steel, alloy or other heat-resisting and stiff materials.

Lin teaches a chip package fabricating kit(Fig. 5) wherein the metal cover(506, ¶0034) comprises stainless steel(¶0034), alloy or other heat-resisting and stiff materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, so that the metal cover comprises stainless steel, alloy or other heat-resisting and stiff materials, as taught by Lin, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 8, Roemer, in light of Dolbear, teaches the chip package fabricating kit of claim 1, wherein the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11) comprises: 
a chip(28, col. 4, lines 58-65); 
and 
a substrate(40, col. 5, line 47- col. 6, line 11) configured to load the chip(28, col. 4, lines 58-65).

Roemer does not teach a metal frame, configured to substantially surround the chip(28, col. 4, lines 58-65); a substrate(40, col. 5, line 47- col. 6, line 11) configured to load the metal frame.

Lin teaches a chip package fabricating kit(Fig. 5) comprising a metal frame(204’, ¶0031, ¶0024) configured to substantially surround the chip(130, ¶0017); a substrate(112, ¶0017) configured to load the metal frame(204’, ¶0031, ¶0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, to include a metal frame, configured to substantially surround the chip; a substrate configured to load the metal frame, as taught by Lin, in order to provide structural support during the singulation of the chips and substrate and to act as a thermal component to dissipate heat from the substrate(¶0024).

Regarding claim 11, Roemer, in light of Dolbear, teaches the chip package fabricating kit of claim 8, but is silent in regards to the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11) further comprises: 
an adhesive disposed between the metal frame and the substrate, and configured to attach the metal frame to the substrate.

Lin teaches a chip package fabricating kit(Fig. 5) the BGA package further comprises: 
an adhesive(202, ¶0024)  disposed between the metal frame(204’, ¶0031, ¶0024) and the substrate(112, ¶0017), and configured to attach the metal frame(204’, ¶0031, ¶0024) to the substrate(112, ¶0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, so that he BGA package further comprises: an adhesive disposed between the metal frame and the substrate, and configured to attach the metal frame to the substrate, as taught by Lin, in order to provide structural support during the singulation of the chips and substrate and to act as a thermal component to dissipate heat from the substrate(¶0024).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al. (US 6,181,567 B1), Dolbear (5,926,371), and Lin et al. (US 2015/0357255 A1) as applied to claim 8 above, further in view of Sawa et al. (US 2008/0191347 A1) all of record.
Regarding claim 10, Roemer, in light of Dolbear, teaches the chip package fabricating kit of claim 8, wherein the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11) further comprises: 
a plurality of solder pins, disposed between the substrate(40, col. 5, line 47- col. 6, line 11) and the chip(28, col. 4, lines 58-65), and configured to attach the chip(28, col. 4, lines 58-65) to the substrate(40, col. 5, line 47- col. 6, line 11) by soldering.

Lin teaches a chip package fabricating kit(Fig. 5) wherein the BGA package further comprises: a plurality of solder(120, ¶0018), disposed between the substrate(112, ¶0033) and the chip(130, ¶0017), and configured to attach the chip(130, ¶0017) to the stick the substrate(112, ¶0033) by soldering(¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, so that the BGA package further comprises: a plurality of solder, disposed between the substrate and the chip, and configured to attach the chip to the substrate by soldering, as taught by Lin, in order to physically and electrically couple the PCB to the substrate(¶0033).

Roemer, Dolbear and Lin do not explicitly state solder pins. However, Lin teaches a plurality of solder balls(120, ¶0018). Sawa teaches solder pins are equivalent to solder balls(¶0041). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the solder balls for the solder pins, because such substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicants argue  Applicant amends claim 1 to include the limitation "the BGA package being soldered to the PCB board through a set of solder balls." In view of the newly added limitation, Roemer teaches in an opposite way. In Roemer, the method is designed to secure electronic packages to a circuit board without soldering. For example, Roemer states (in col. 2, lines 21-23) that " What is needed therefore is a method and apparatus for securing an electronic package to a circuit board which does not require the use of solder." 
Roemer even despises the use of soldering. For example, Roemer states (in col.1, lines 56- 65) "Hence, upon each occasion that the design of one of the integrated circuits is altered, the ball grid array package must be unsoldered, and a ball grid array package containing a revised version of the integrated circuit is thereafter soldered to the circuit board. As described above, such unsoldering and re-soldering may damage and/or destroy the circuit board and the other components secured thereto, thereby disadvantageously lowering yields and raising costs associated with the development of the electronic assembly." Roemer explicitly teaches away the use of soldering and therefore Roemer cannot be properly combined with other references that require a soldering process.

The examiner respectfully submits that  Roemer states “soldering the ball grid array package to the circuit board yields a strong, reliable mechanical and electrical connection, it may be undesirable if it becomes necessary at a later time to remove the ball grid array package from the circuit board”(col. 1, lines 38-50) and that the use of soldering is inferior in the development stage(col.1, line 51- col. 2, line 8).  Therefore Roemer teaches soldering is inferior in the development stage however is a package design is fixed the supposed inferiority of soldering is avoidable. Furthermore, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. See In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barker, III et al. (US 5,175, 613) Discloses a chip package fabricating kit.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892